DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., claims 1-12) in the reply filed on 01/10/22 and 10/01/21 is acknowledged. Although believed unnecessary due to applicant’s election without traverse, the examiner likes to address applicant’s argument regarding claims 13-22. With respect to applicant’s argument concerning claims 13-22 which “includes the element of discharging the battery at a C-rate of equal to or slower than C/10, which places claim 13 either within Species A or being generic to both Species A and Species B”. As to the election of species, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. However, in this case, the species identified in the restriction requirement dated 06/30/21 (i.e., cycling the battery during use a plurality of times [claim 1] vs. discharging the cathode to within manganese dioxide to within the 2nd electron capacity of the manganese dioxide to at least 20 % of a full 2nd electrode capacity of the cathode and recharging the battery without using a constant voltage step [claims 13-14]) do not share the same or corresponding technical features (i.e., lack of unity a priori); and/or even assuming arguendo that Species A and Species B both share the same technical feature (a point not conceded by the examiner), their special technical feature are not a special technical feature as they do not make a contribution over the prior art in view of, or as evidenced by US 2012-0056590, US 2017-0077719, US 2015/0311503, US 6190800 and/or US 2011/0236751. Note the rejections under Section 102 and 

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/20 and 01/28/20 was considered by the examiner.

Drawings
The drawings are objected to because Figures 9A and 9B are not described in Brief Description of the Drawings (see paragraph 0016).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to because Figure 9 per se is missing (see paragraph 0016).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the Brief Description of the Drawings (see paragraph 0016) does not contain a description of Figures 9A and 9B.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 appears to contain missing text in lines 7 and 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “discharging a cathode comprising manganese dioxide to within a 2nd electron capacity of the manganese dioxide at a C-rate of equal to or slower than C/10”; “recharging the battery”, “cycling the battery during use a plurality of times” in claim 1 is of uncertain meaning, thereby rendering the scope of the claim vague and indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite steps, functionality and/or degree. In this case, it is immediately unclear what is the functional cooperative relationship between the following claimed steps: (i) “cycling the battery during use a plurality of times”; (ii) “recharging the battery” and (iii) “discharging a cathode comprising manganese dioxide to within a 2nd electron capacity of the manganese dioxide at a C-rate of equal to or slower than C/10” in the context of the claimed invention. It is cycling the battery during use a plurality of times” and/or “recharging the battery”, individually or together, is/are interrelated to or affect the step of “discharging a cathode comprising manganese dioxide to within a 2nd electron capacity of the manganese dioxide at a C-rate of equal to or slower than C/10” as the cycling appears to occur during use a plurality of times” and “the recharging step” – claimed by itself - does not appear to be part of the charging/discharging sequence. It appears independent claim 1 is omitting some steps or sequence thereof, thereby amounting to a gap between the steps. Further, how “the plurality of times” and the step of “recharging the battery” per se is/are intended to influence or modify the step of discharging the cathode with respect to its 1st and 2nd electron capacity. Note that there is not basis, target or threshold value to ascertain the difference between electron capacities in order to obtain the claimed “2nd capacity”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The language “a 2nd electron capacity” in claim 1 is problematic because independent claim fails to make reference or recite what is the basis for obtaining “a 2nd electron capacity”, or whether or not there is “a 1st electron capacity” employed as a capacity reference or threshold value to achieve the unknown “2nd electron capacity at the C-rate or slower”. Note that there is not basis, target or threshold value to ascertain the difference between electron capacities in order to obtain the claimed “2nd capacity”. Further, how “the plurality of times” and the step of “recharging the battery” per se is/are intended to influence or modify the step of discharging the cathode with respect to the claimed “2nd electron capacity”, and relative to “a 1st electron capacity”, if so implied. Thus, the scope of claim 1 is uncertain. 
Claim 10 contains the trademark/trade name “TIMREX Primary Synthetic Graphite (all types), TIMREX Natural Flake Graphite (all types), TIMREX MB, MK, MX, KC, B, LB Grades Zenyatta graphite”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe conductive carbon and, accordingly, the identification/description is indefinite.
Regarding claim 10, the phrases: (i) "all types", (ii) “(examples, KS15, KS44, KC44, MB15, MB25, MK15, MK25, MK44, MX15, MX25, BNB90, LB family)” and (iii) “carbon black (examples include Ketjenblack EC-300J, Ketjenblack EC-600JD; Ketjenblack EC-600JD powder)” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 contains the trademark/trade name “NASICON”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular electrolyte and, accordingly, the identification/description is indefinite.
Regarding claim 12, the phrases: (i) "etc." (line 2) and (ii) “Examples” (line 3)” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "solvents like…" (line 11) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

To the extent the present claims were understood by the examiner (see the 112 rejections supra), please note the following art rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Amiruddin et al 2012/0056590.
As to claim 1:
Amiruddin et al a method/process for operating/charging-discharging a battery comprising discharging the cathode including manganese dioxide to within a different (2nd) Abstract; 0030; 0046-0047; 0051; 0056-0057; 0093; 0094, 0095; 0103; 0002; 0010; see EXAMPLE 4, FIGURES 3 & 4-7; see CLAIMS 1, 4, 8, 13 & 21). Amiruddin et al disclose the battery including a cathode comprising Li-based metal oxide material including manganese and a carbon as a conductive aid (0057; see CLAIM 1); an anode comprising manganese and a graphitic carbon active material (see CLAIMS 8 & 21); a separator interposed between the cathode and the anode, and an electrolyte (see CLAIM 1). Amiruddin et al teach the method/process for operating includes recharging the battery after charging, and cycling the battery (i.e., charging-discharging cycles) (0094-0095; see CLAIM 1). Amiruddin et al teach discharging the battery before recharging at an average discharge rate from about C/5 to about 2C (0094; see CLAIM 13). Thus, the teachings of Amiruddin et al are sufficient to satisfy applicant’s broadly claimed invention. 
As to claim 2:
Amiruddin et al teach that a partially activated/charged battery is charged to a selected voltage and then discharged to selected voltage values before recharging it (0094). 
As to claims 5, 8-9:
	Amiruddin et al teach the cathode comprises a cathode active material including lithium-based compositions having a layered MnO2 crystal structure (0056-0057). 
Amiruddin et al disclose the positive electrode lithium metal oxide composition/material includes a lithiated manganese oxide, zinc-based manganese oxide, and/or a chemically manganese dioxide (0057). Amiruddin et al disclose the lithium metal oxide composition/material comprises Ni, Co and Mn ions with an optional metal dopant (0056). 

As to claim 7:
Amiruddin et al teach discharging the cathode to at least 20% of the electrode capacity (Abstract); and/or a drop of 80 % relative to the initial values (0089-0090; see EXAMPLES 4-7). 
As to claims 10-12:
	Amiruddin et al disclose the graphitic carbon based negative electrode comprises graphite, acetylene black as a conductive agent, and a polymeric binder (0103); wherein the polymeric binder can be polyvinylidene fluoride, polytetrafluoroethylene, etc. (0047). Amiruddin et al disclose electrolyte salts such as Li-hexafluorophosphate, Li-hexafluoroarsenate, Li-bis(trifluoromethyl sulfonyl imide), lithium trifluoromethane sulfonate, lithium tris(trifluoromethylsulfonyl)methide, lithium tetrafluoroborate, lithium perchlorate, lithium tetrachloroaluminate, lithium chloride, lithium difluoro oxalate borate, lithium bis-oxalato borate and combinations thereof (0051). 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al 2012/0056590 as applied to claim 1 above, and further in view of Ingale et al 2015/0311503.
Amiruddin et al is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific anode comprising a metal forming a metal oxide, and its specific weight percent. 
As to claims 3-4:
	In this respect, Ingale et al disclose a method/process of charging-discharging a battery including a metal-based (Zn) anode subject to oxidation during discharging (0016; see CLAIM 30); and the non-flow cell Zn anode may comprise Zn-metal in an amount of from about 50-90 wt %  (0017, 0019; see CLAIM 34). Ingale et al teach discharging the Zn-MnO2-containing secondary battery to a discharge voltage to produce energy (0016; 0009; see CLAIM 30).  
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific anode comprising a metal forming a metal Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al 2012/0056590 as applied to claim 1 above, and further in view of Onat 2017/0077719.
Amiruddin et al is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose cycling the battery without a constant voltage step. 
As to claim 6:
	In this respect, Onat disclose a method/process of cycling/charging-discharging a battery to a target charge level without a constant voltage (CV) stage (Abstract; see CLAIM 1).
Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727